DETAILED ACTION
Acknowledgements
This office action is in response to the claims filed 05/31/2019.
Claims 1-20 are pending.
Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. As described below, the claim(s) are/is directed to abstract idea(s), but there are no additional elements of the claim(s) that add sufficiently more to the abstract idea(s) to be permissible under 35 U.S.C. 101.

Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of 
The 2019 PEG explains that the abstract idea exception includes the following groupings of subject matter: a) Mathematical concepts b) Certain methods of organizing human activity and c) Mental processes
Analysis
In the instant case, claim 1 is directed to a method, and claim 11 is directed to an article of manufacture.

101 Analysis: Step 2a (Prong 1) – Identifying an Abstract Idea


101 Analysis: Step 2a (Prong 2) – Identifying a Practical Application
 The claim does not currently recite any additional elements or combination of additional elements that integrate the judicial exception into a practical application. All limitations presented in Applicants claim are accounted for and applied within the abstract idea. Instructing …each server is not an additional element but a generic function of a computing device. Sending a search query instructs the server on what to search for. Therefore, based on case law precedent, the claims are claiming subject matter similar to concepts already identified by the courts as dealing with abstract ideas. See Alice Corp. Pty. Ltd., 134 S.Ct. at 2356 (citing Bilski v. Kappos, 561, U.S. 593, 611 (2010)). Mere instructions to apply the exception using generic computer components and limitations to a particular field of use or technological environment do not amount to practical applications.

101 Analysis - Step 2b
Viewed as a whole, instructions/method claims recite a mental process but automates and performed by a generic computer. The method claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. Instead, the claims at issue amount to nothing significantly more than an instruction to apply the abstract idea using some unspecified, generic computer.  See Alice Corp. Pty. Ltd., 134 S.Ct. at 2360. Mere instructions to apply the exception using a generic computer component and limitations to a particular field of use or technological environment cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Conclusion
The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not affect an improvement to another technology or technical filed; the claim does not amount to an improvement to the functioning of a computer system itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment. 
Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. 

Dependent claims 2-10 and 12-19 are also rejected. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8 17 and 18 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 7, 8 17 and 18 recite the limitation "the first keys".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (2001/0037332) (“Miller”), and further in view of Paprocki (2014/0032265) (“Paprocki”).
Regarding claims 1, 11, and 20, Miller discloses  receiving, with at least one processor from a user client, a first request comprising first aggregation of interest data associated with a first type of aggregation of interest (¶ 24, 41-43); determining, with the at least one processor, the first set of data is stored at a plurality of servers, wherein a first subset of the first set of data is stored at each server of the plurality of servers (Abstract; ¶ 24, 42); instructing, with the at least one processor, each server to determine at least one first subset value associated with the first type of aggregation of interest for the respective first subset of the first set of data stored thereon (¶ 24, 37, 38, 42, 43, 47); receiving, with the at least one processor, the at least one first subset value from each server(¶ 24, 38, 39, 44); determining, with the at least one processor, a first aggregation value based on combining the at least one first subset value from each server(¶ 24, 39, 40, 44); and communicating, with the at least one processor, the first aggregation value to the user client(¶ 24, 40, 44).  
Miller does not disclose and first set identification data associated with a first set of data. Paprocki teaches and first set identification data associated with a first set of data (¶ 38-40).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Miller and Paprocki in order to provide consolidated mass amounts of collected and aggregated consumer data (Paprocki; ¶ 2-5).

Regarding claims 3 and 13, Paprocki teaches wherein the first set of data comprises first payment transaction data associated with a first plurality of payment transactions during a period, and wherein the request comprises second payment transaction data associated with a payment transaction(Table 2; ¶ 56, 111-113).  
Regarding claims 4 and 14, Paprocki teaches wherein the second transaction data comprises a transaction amount of the payment transaction, wherein the first type of aggregation of interest comprises a first set of aggregations if the transaction amount is above a threshold, and wherein the first type of aggregation of interest comprises a second set of aggregations if the transaction amount is below the threshold (Table 1, 2; ¶ 56, 111-113).  
Regarding claims 5 and 15, Paprocki teaches wherein the second transaction data comprises an internet protocol (IP) address associated with the payment transaction, wherein the first type of aggregation of interest comprises a first set of aggregations if the IP address is disreputable, and wherein the first type of aggregation of interest comprises a second set of aggregations if the IP address is reputable (¶ 51, 57, 58, 64-67, 82, 98).  
Regarding claims 6 and 16, Paprocki teaches receiving, with the at least one processor, the first payment transaction data (Table 2; ¶111-113); determining, with the at least one processor, a first key associated with each payment transaction of the first 
Regarding claims 7 and 17, Paprocki teaches sorting, with the at least one processor, the first keys associated with the first plurality of payment transactions based on the first aggregation of interest data (¶ 63, 111-113)  
Regarding claims 8 and 18, Paprocki teaches identifying, by a first server of the plurality of servers, a first plurality of the first keys associated with the first subset of the first set of data stored on the first server(Table 1; ¶ 63, 111-113); and determining, by the first server, the at least one first subset value for the first subset of the first set of data stored on the first server based on the first plurality of the first keys (¶111-115)  
Regarding claims 9 and 19, Paprocki teaches wherein the period comprises a first time period, a plurality of second time periods, and a plurality of third time periods, the method further comprising: determining, by a first server of the plurality of servers, the at least one first subset value for the first subset of the first set of data stored on the first server, wherein the first subset of the first set of data stored on the first server is associated with the first time period (Table 1, 2; ¶ 109, 111-113); determining, by at 
Regarding claim 10, Paprocki teaches wherein the first time period has a first duration, wherein each of the plurality of second time periods has a second duration, and each of the plurality of third time periods has a third duration, and further wherein the first duration is less than the second duration and the second duration is less than the third duration(Table 1-4; ¶111-125); and wherein the second duration is an hour, the third duration is a day, and the first duration is a difference between a current time and an end of a previous hour (Table 4; ¶ 25, 76, 123, 125).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cook., (US 20020198824) teaches Collecting and aggregating creditworthiness data over a predetermined period of time.
Zhang., (US 10445152) teaches collecting transaction data to determine the user’s spending frequency times.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEHA PATEL can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISIDORA I IMMANUEL/Examiner, Art Unit 3685